Lumpkin, C. J.
Riley, as Deputy Marshal of the State, levied an execution from the District Court of the United States, upon a negro, as the property of John Martin, as defendant in execution. Riley takes the negro into his custody, sells him, and appropriates the proceeds to the plaintiffs in fi. fa. The defendant in error brought Trover against Riley, to recover the value of his property thus taken under an execution against John Martin. The Marshal was induced to make this levy by Durham, the security of John Martin, giving him a mortgage to indemnify him for so doing. Emancipation has rendered this security valueless. But is this a suf-' ficient reason to justify Riley in thus using an execution to sell the property of James E. Martin ? The conversion of Riley being previous to emancipation, he, of course, must pay the value of the negro. James E. Martin, having re*139purchased the negro at the Deputy Marshal’s sale, he, of course, loses the negro by freedom ; and Riley the benefit of his mortgage taken from Durham. So that manumission is not only a two-edged sword, but rather like the flaming sword placed at the East of the garden of Eden, at Adam’s expulsion, turning every way towards the community.
Judgment affirmed.